Title: To George Washington from Clement Biddle, 28 May 1780
From: Biddle, Clement
To: Washington, George



sir
Morris Town May 28. 1780

As the Forage to be furnish’d by the different States will be wanted for the use of the Army and should be hastend to such points as it may most

probably be consumed at, it will be necessary to apply to the executive Authority of the States of Virginia, Maryland, Delaware and Pennsylvania, not only to hasten the delivery of the Forage at the places name’d by your Excellency, but to give their utmost Assistance in transporting it from thence to such places as may be required by the Qur Master General or Commissary Genl Forage.
If your Excellency should think it proper to write to the Governors of those States I shall take every necessary Measure to hasten the Forage to such places as You shall Order and I request to know, if Trenton will be the proper point to draw a large supply of Forage to from the parts South & Westward of that place.
In Case of a superior naval Force in our favour on the Coast a large part of the Grain from Virginia & Maryland may be brought by water Carriage to near the place of Consumption—I am directed by Genl Greene to make this Application to your Excellency & am with great respect Your mo: Obedt & very hume servt

Clement Biddle

